Name: Council Regulation (Euratom, ECSC, EEC) No 1416/81 of 19 May 1981 amending Regulation (EEC, Euratom, ECSC) No 2290/77 determining the emoluments of the members of the Court of Auditors and Regulation No 422/67/EEC, 5/67/Euratom determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  social protection
 Date Published: nan

 Avis juridique important|31981R1416Council Regulation (Euratom, ECSC, EEC) No 1416/81 of 19 May 1981 amending Regulation (EEC, Euratom, ECSC) No 2290/77 determining the emoluments of the members of the Court of Auditors and Regulation No 422/67/EEC, 5/67/Euratom determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice Official Journal L 142 , 28/05/1981 P. 0001 - 0003 Finnish special edition: Chapter 1 Volume 2 P. 0017 Spanish special edition: Chapter 01 Volume 3 P. 0079 Swedish special edition: Chapter 1 Volume 2 P. 0017 Portuguese special edition Chapter 01 Volume 3 P. 0079 COUNCIL REGULATION (Euratom, ECSC, EEC) No 1416/81 of 19 May 1981 amending Regulation (EEC, Euratom, ECSC) No 2290/77 determining the emoluments of the members of the Court of Auditors and Regulation No 422/67/EEC, 5/67/Euratom determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78e thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 206 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 180 thereof, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 6 thereof, Whereas, certain provisions in the Regulations determining the emoluments of the members of the Commission, the Court of Justice and the Court of Auditors, should be amended, in particular so as to bring up to date the daily subsistence allowance for members on mission, to fix a minimum rate for orphans' pensions and to introduce rules on the currency par values and weightings to apply to pensions, HAS ADOPTED THIS REGULATION: Article 1 Council Regulation (EEC, Euratom, ECSC) No 2290/77 of 18 October 1977 determining the emoluments of the members of the Court of Auditors (1), is hereby amended as follows: 1. Article 7 (c) shall be replaced by the following: "(c) a subsistence allowance equal, for each complete day of absence, to 105 % of the daily subsistence allowance as laid down in the Staff Regulations for officials of the European Communities for a grade A 1 official on mission." 2. The last sentence of Article 16 (1) shall be replaced by the following subparagraph: "However, if the death of the member of the Court of Auditors occurs during his term of office, - the survivor's pension for the widow shall be equal to 36 % of the basic salary received at the time of death, - the survivor's pension for a first orphan of both father and mother shall not be less than 12 % of the basic salary received at the time of death. Where several orphans of both mother and father are left, the total amount of the survivor's pension shall be divided equally among the orphans entitled." 3. The following paragraph shall be added to Article 16: "7. Where a member leaves a widow and also orphans of a previous marriage or other persons entitled under him, or where he leaves orphans of different marriages, the total pension shall be apportioned by analogy with the provisions of Articles 22, 27 and 28 of Annex VIII to the Staff Regulations for officials." 4. Article 20 (2) shall be replaced by the following: "2. Sums due under Articles 8, 9, 11 and 16 shall be weighted at a rate fixed on the basis of Articles 64 and 65 (2) of the Staff Regulations for officials of the European Communities, for the country where the recipient of the sum proves he is resident. If the recipient establishes residence in a (1) OJ No L 268, 20.10.1977, p. 1. country for which no weighting has been adopted, the weighting applicable shall be that valid for Belgium. Beneficiaries may elect to be paid, in accordance with the conditions for the payment of remuneration laid down in Article 63 of the abovementioned Staff Regulations, in the currency either of the country of which they are nationals or of their country of residence or of the country where the Court of Auditors is provisionally located ; their choice shall remain operative for at least two years. Where neither the first nor the second of these countries is a Member State of the Communities the sums due shall be paid in the currency of the country where the Court of Auditors is provisionally located." Article 2 Regulation No 422/67/EEC, 5/67/Euratom of the Council of 25 July 1967 determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice (1), as last amended by Regulation (ECSC, EEC, Euratom) No 143/76 (2), is hereby amended as follows: 1. Article 6 (c) shall be replaced by the following: "(c) a subsistence allowance equal, for each complete day of absence, to 105 % of the daily subsistence allowance as laid down in the Staff Regulations for officials of the European Communities for a grade A 1 official on mission." 2. The last sentence of Article 15 (1) shall be replaced by the following subparagraph: "However, if the death of the member of the Court of Auditors occurs during his term of office, - the survivor's pension for the widow shall be equal to 36 % of the basic salary received at the time of death, - the survivor's pension for a first orphan of both father and mother shall not be less than 12 % of the basic salary received at the time of death. Where several orphans of both mother and father are left, the total amount of the survivor's pension shall be divided equally among the orphans entitled." 3. The following paragraph shall be added to Article 15: "7. Where a member leaves a widow and also orphans of a previous marriage or other persons entitled under him, or where he leaves orphans of different marriages, the total pension shall be apportioned by analogy with the provisions of Articles 22, 27 and 28 of Annex VIII to the Staff Regulations for officials." 4. Article 19 (2) shall be replaced by the following: "2. Sums due under Articles 7, 8, 10 and 15 shall be weighted at a rate fixed on the basis of Articles 64 and 65 (2) of the Staff Regulations for officials of the European Communities, for the country in which the recipient of the sum proves that he is resident. If the recipient establishes residence in a country for which no weighting has been adopted, the weighting applicable shall be that valid for Belgium. Beneficiaries may elect to be paid, in accordance with the conditions for the payment of remuneration laid down in Article 63 of the abovementioned Staff Regulations, in the currency either of the country of which they are nationals, or of their country of residence or of the country where the institution for which they work is provisionally located ; their choice shall remain operative for at least two years. Where neither the first nor the second of these countries is a Member State of the Communities the sums due shall be paid in the currency of the country where the institution for which they work is provisionally located." Article 3 This Regulation shall apply as from June 1981. However for net sums which decrease by comparison with those resulting from the application of the present system, this Regulation shall apply only from 1 December 1981. After that date, the difference between the net amounts that result from the application of this Regulation and those received for the month of May 1981 shall be reduced by one tenth per month. (1) OJ No L 187, 8.8.1967, p. 1. (2) OJ No L 15, 24.1.1976, p. 2. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1981. For the Council The President D.F. van der MEI